DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 10/8/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  Thus, the examiner is re-opening and providing a second non-final action. 
	Since the examiner is still relying upon Fang reference, applicant’s argument that the high pressure and low pressure processing steps in Fang are for high carbon content residues wherein in order to remove silicon dioxide, the process shifts to the high fluorine content remote plasma RPC is not persuasive.  According to Fang, para 0024 recites removal of silicon residues such as silicon oxide using a combination of oxygen and fluorine containing cleaning reagents. Fang suggests that cleaning is improved by having higher concentration of activated species near the surface of the residues (para 0024). The fluorine may be introduced during in-situ cleaning (para 0029), wherein SiO2 film is also etched away by fluorine radicals (para 0031).  Furthermore, silicon dioxide residues may be removed from chamber because of fluorine radicals (para 0034).  Thus, applicants argument that in order to remove SiO2 residue the method of Fang needs to be shifted to RPC process is not persuasive.     
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/7/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claim 1-17 rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (PG Pub U.S 2014/0053867) and further in view of Coppa et al. (PG Pub U.S 2017/0282223).  
8.         Regarding claim 1, Fang teaches a cleaning method comprising: supplying a processing gas into a processing container of a plasma processing apparatus (abstract and para 0020) including a member of the processing container (para 0019, pedestal 106 reads on member) having a silicon oxide film formed on its surface (para 0024 and 0031-0032); applying plasma power to the member of the processing container thereby generating plasma of the processing gas that is supplied into the processing container (abstract, para 0020, and 0028-0030) that draws ions in the plasma of the processing gas to the member (para 0019, 0026, and 0032), in order to remove silicon oxide from the member of the processing container (para 0024 and 0032), wherein the cleaning method is performed in a state where there is no substrate to be processed in the processing container (para 0018-0020 and 0038).  
	Although Fang teaches the benefits of the ions in the plasma being drawn to the member and localized activation of species near the surface to be cleaned, Fang fails to specifically teach applying bias power that draws ions in the plasma of the processing gas to the member of the processing container, the bias power having a frequency lower than a frequency of the plasma power. 
However, Coppa teaches a method for cleaning and removing particles from desired surfaces within the processing container (abstract), wherein it is known to apply bias power to the member in order to draw ions in the plasma of the processing gas to the member of the processing container (para 0036 and 0039), the bias power having a lower frequency than a frequency of plasma power (para 0036 and 0039) for cleaning residual products (para 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Fang to also include 
Furthermore, since Fang teaches a ratio of a value of the plasma power to a pressure in the processing container is 1.0 W/mTorr or less (para 0033-0034; ratio taught by 4000W and 4Torr or 1000W and 1Torr) and since Coppa teaches that the bias power frequency is lower than the frequency of the plasma power taught in Fan, it is reasonably expected to one of ordinary skill in the art that the ratio of value of the bias power to a pressure in the processing container is also less than 1.0W/mTorr.  
9.         Regarding claim 2, the present combination of Fang and Coppa teaches wherein the pressure in the processing container is in a range of 250 mTorr to 400 mTorr (para 0033-0034 of Fang).
10.         Regarding claim 3, the present combination of Fang and Coppa teaches wherein the processing gas is a mixed gas containing a fluorine-containing gas and an oxygen-containing gas (para 0019 and 0024 of Fang), an in the mixed gas, a ratio of a flow rate of the oxygen-containing gas to a flow rate of the fluorine-containing gas is 0.7 or more (para 0008, claim 4, para 0033, 0035-0036 tables 1-2 of Fang).

11.         Regarding claim 4, the present combination of Fang and Coppa fails to teach wherein a total flow rate of the mixed gas is 710 sccm or less when the pressure in the processing container is 250 mTorr.  
However, Fang further teaches that the flowrate and pressure are result effective variables.  The flowrate and pressure affects the processing time (para 0032).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate flowrate and pressure for the predictable result of effectively cleaning the components within a desired processing time.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the 
12.         Regarding claim 5, the present combination of Fang and Coppa fails to teach wherein a total flow rate of the mixed gas is 860 seem or less when the pressure in the processing container is 300 mTorr.
However, Fang further teaches that the flowrate and pressure are result effective variables.  The flowrate and pressure affects the processing time (para 0032).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate flowrate and pressure for the predictable result of effectively cleaning the components within a desired processing time.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize flowrate and pressure such that it is 860 sccm or less when the pressure in the processing container is 300 mTorr in order to clean the components within a desired processing time. See MPEP 2144.05 II.
13.         Regarding claim 6, the present combination of Fang and Coppa fails to teach wherein a total flow rate of the mixed gas is 1,000 seem or less when the pressure in the processing container is 350 mTorr.
However, Fang further teaches that the flowrate and pressure are result effective variables.  The flowrate and pressure affects the processing time (para 0032).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate flowrate and pressure for the predictable result of effectively cleaning the components within a desired processing time.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize flowrate and pressure such that it is 1000 sccm or less when the pressure in the processing container is 350 mTorr in order to clean the components within a desired processing time. See MPEP 2144.05 II.

15.	Regarding claim 8, the present combination of Fang and Coppa teaches wherein the member is a placing table having a placing surface on which a substrate to be processed is placed (para 0019 of Fang), the silicon oxide film is formed on the placing surface of the placing table (para 0032 of Fang). 
16.	Regarding claim 9, the present combination of Fang and Coppa teaches wherein the processing gas is a mixed gas containing a fluorine-containing gas and an oxygen-containing gas (para 0019 and 0024 of Fang), an in the mixed gas, a ratio of a flow rate of the oxygen-containing gas to a flow rate of the fluorine-containing gas is 0.7 or more (para 0008, claim 4, para 0033, 0035-0036 tables 1-2 of Fang).
17.       Regarding claim 10, the present combination of Fang and Coppa teaches wherein a total flow rate of the mixed gas is 710 seem or less when the pressure in the processing container is 250 mTorr.
However, Fang further teaches that the flowrate and pressure are result effective variables.  The flowrate and pressure affects the processing time (para 0032).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate flowrate and pressure for the predictable result of effectively cleaning the components within a desired processing time.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize flowrate and pressure such that it is 710 sccm or less when the pressure in the processing container is 250 mTorr in order to clean the components within a desired processing time. See MPEP 2144.05 II.
18.       Regarding claim 11, the present combination of Fang and Coppa teaches wherein a total flow rate of the mixed gas is 860 seem or less when the pressure in the processing container is 300 mTorr.
However, Fang further teaches that the flowrate and pressure are result effective variables.  The flowrate and pressure affects the processing time (para 0032).  Without 
19.       Regarding claim 12, the present combination of Fang and Coppa teaches wherein a total flow rate of the mixed gas is 1,000 seem or less when the pressure in the processing container is 350 mTorr.
However, Fang further teaches that the flowrate and pressure are result effective variables.  The flowrate and pressure affects the processing time (para 0032).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate flowrate and pressure for the predictable result of effectively cleaning the components within a desired processing time.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize flowrate and pressure such that it is 1000 sccm or less when the pressure in the processing container is 350 mTorr in order to clean the components within a desired processing time. See MPEP 2144.05 II.
20.       Regarding claim 13, the present combination of Fang and Coppa teaches wherein a total flow rate of the mixed gas is 1,140 seem or less when the pressure in the processing container is 400 mTorr (para 0035, table 1 of Fang).
21.       Regarding claim 14, the present combination of Fang and Coppa teaches wherein the member is a placing table having a placing surface on which a substrate to be processed is placed (para 0019 of Fang), the silicon oxide film is formed on the placing surface of the placing table (para 0032 of Fang). 
22.       Regarding claim 15, Fang teaches a plasma processing apparatus (fig 4, para 0038 of Fang) comprising: a processing container (418); a member (420) of the processing container having a silicon oxide film formed on its surface (para 0032 of Fang); a gas supply source (402) 
But, Fang fails to teach a second power source that applies bias power that draws ions in the plasma of the processing gas to the member of the processing container, the bias power having a frequency lower than a frequency of the plasma power and that the controller is configured to apply bias power of second power source to member of container such that a ration of value of bias power to pressure in the container is 1.0W/mTorr or less.  However, Coppa teaches a plasma processing apparatus wherein it is known to include a second power source (para 0036 and 0039) that applies a bias power in the plasma of the processing gas of the processing container (para 0036 and 0039), the bias power having a frequency lower than a frequency of the plasma power (para 0036 and 0039), the bias power and a controller (para 0040-0043) that controls operation of the bias power source (para 0040-0043) in order to draw ions in the plasma of the processing gas to the member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Fang to include a second power source that applies a bias power to the member of the processing container, the bias power having a frequency lower than a frequency of the plasma power as taught by Coppa for the controller to also control operation of the bias power source as taught by Coppa in order to draw ions in the plasma of the processing gas to the member.  
Furthermore, since Fang teaches a ratio of a value of the plasma power to a pressure in the processing container is 1.0 W/mTorr or less (para 0033-0034; ratio taught by 4000W and 4Torr or 1000W and 1Torr) and since Coppa teaches that the bias power frequency is lower than the frequency of the plasma power taught in Fan, it is reasonably expected to one of ordinary skill in the art that that the controller of the combination of Fang and Coppa can also 
23.	Regarding claim 16, since Coppa teaches that the bias power frequency is lower than the frequency of the plasma power taught in Fang, is reasonably expected to one of ordinary skill in the art that the bias power is applied at a lower power amount than plasma power.  
24.	Regarding claim 17, the present combination of Fang and Coppa teaches wherein the pressure in the processing container is in a range of 250 mTorr to 400 mTorr (para 0033-0034 of Fang) and wherein the processing gas is a mixed gas containing a fluorine-containing gas and an oxygen-containing gas (para 0019 and 0024 of Fang), an in the mixed gas, a ratio of a flow rate of the oxygen-containing gas to a flow rate of the fluorine-containing gas is 0.7 or more (para 0008, claim 4, para 0033, 0035-0036 tables 1-2 of Fang).

Conclusion                                    
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714